

Exhibit 10.48


PERFORMANCE UNIT AWARD
(CASH SETTLED)


CARDIOVASCULAR SYSTEMS, INC.
2014 EQUITY INCENTIVE PLAN




THIS AGREEMENT, made effective as of this _______ day of ________________,
20____, by and between Cardiovascular Systems, Inc., a Delaware corporation (the
“Company”), and ____________________ (“Participant”).


W I T N E S S E T H:


WHEREAS, the Participant on the date hereof is a key employee, officer, director
of or consultant or advisor to the Company or one of its Subsidiaries; and


WHEREAS, the Company wishes to grant a performance unit award to Participant
pursuant to the Company’s 2014 Equity Incentive Plan (the “Plan”) to entitle the
Participant to certain benefits upon the achievement of certain specified
performance criteria; and


WHEREAS, the Administrator has authorized the grant of such performance unit
award to Participant;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.    Grant of Performance Unit Award. The Company hereby grants to Participant
on the date set forth above (the “Date of Grant”) the right to receive up to
____________ (_________) Performance Units having a value of $1.00 per Unit (the
“Per Unit Value”) payable in cash on the terms and conditions set forth herein
(the “Performance Award”).


2.    Performance Period. The Performance Period shall be the period beginning
July 1, 20____, and ending June 30, 20___.


3.    Performance Objectives; Vesting. The Performance Units subject to this
Performance Award shall vest only upon the achievement of all or a portion of
certain Performance Objectives, which must be achieved during the Performance
Period. The Performance Objectives and the extent to which achievement of all or
a portion of the Performance Objectives will result in the vesting of the
Performance Units shall be described in Exhibit A attached hereto. Subject to
such other terms and conditions set forth in this Agreement, the Participant
shall not be entitled to payment for any portion of the Performance Units
subject to this Performance Award until the Administrator determines the number
of Performance Units, if any, which have vested.


4.    Form; Time of Issuance. The Administrator shall, within [ninety (90)] days
after the end of the Performance Period or at such earlier times as described in
Paragraph 3 above,


1



--------------------------------------------------------------------------------



Exhibit 10.48


determine the number of Performance Units that have vested pursuant to Paragraph
3 above, and shall calculate the amount of cash payable to the Participant by
multiplying the Per Unit Value by such number of vested Performance Units. Such
amount shall be paid within such ninety (90) day period.


5.    Termination of Employment.


a.    Prior to Vesting. Except as may otherwise be provided in the Executive
Severance Plan, if, prior to the vesting of any Performance Units, Participant
ceases to be [an employee] [a consultant] [a nonemployee director] of the
Company or any Subsidiary for any reason, the Participant shall forfeit all
unvested Performance Units, and this Performance Award shall terminate.


b.    After Vesting But Prior to Issuance. If Participant ceases to be [an
employee] [a consultant] [a nonemployee director] of the Company or any
Subsidiary for any reason after Performance Units have vested but prior to the
date payment is made to the Participant (as described in Section 4 hereof), then
Participant (or Participant’s estate in the event of his death) shall be
entitled to receive such payment as if such termination of employment had not
occurred. The amount of such payment shall be determined by the Administrator
and shall be made at the time set forth in Paragraph 4. Upon payment for the
vested Performance Units, this Performance Award shall terminate.
 
6.    Miscellaneous.


a.    Employment or Other Relationship. This Agreement shall not confer on
Participant any right to continuance of employment or any other relationship by
the Company or any of its Subsidiaries, nor will it interfere in any way with
the right of the Company to terminate such employment or relationship. The grant
of this Performance Award shall not prevent Participant from receiving, in the
sole discretion of the Administrator, additional performance unit awards for
subsequent performance periods, whether or not those performance periods overlap
with the Performance Period specified herein to which this Performance Award
relates.


b.    Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, the Administrator may, at
any time during the Performance Period specified herein, pursuant and subject to
Section 15 of the Plan, suspend, modify or terminate this Agreement or any
Performance Objectives set forth in Paragraph 3 upon the occurrence of any
extraordinary event which substantially affects the Company or its Subsidiary,
including, but not limited to, a merger, consolidation, exchange, divestiture
(including a spin-off), reorganization or liquidation of the Company or
Subsidiary or the sale by the Company or its Subsidiary of substantially all of
its assets and the consequent discontinuance of its business.


c.    Withholding Taxes. To permit the Company to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that, if necessary, all applicable
federal and state payroll, income or other


2



--------------------------------------------------------------------------------



Exhibit 10.48


taxes are withheld from any amounts payable by the Company to the Participant.
If the Company is unable to withhold such federal and state taxes, for whatever
reason, the Participant hereby agrees to pay to the Company an amount equal to
the amount the Company would otherwise be required to withhold under federal or
state law.


d.    Nontransferability. The Performance Units granted pursuant to this
Agreement shall not be transferred, assigned or pledged in any manner by the
Participant, in whole or in part, other than by will or by the laws of descent
and distribution.


e.    2014 Equity Incentive Plan. The Performance Award evidenced by this
Agreement is granted pursuant to the Plan, a copy of which has been made
available to Participant and is hereby incorporated into this Agreement. This
Agreement is subject to and in all respects limited and conditioned as provided
in the Plan. All defined terms of the Plan shall have the same meaning when used
in this Agreement. The Plan governs this Performance Award and the Participant
and, in the event of any questions as to the construction of this Agreement or
of a conflict between the Plan and this Agreement, the Plan shall govern, except
as the Plan otherwise provides.


f.    Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns and the Participant and any successor
or successors of the Participant permitted by Paragraph 5(b) above.


g.    Choice of Law. The law of the state of Minnesota shall govern all
questions concerning the construction, validity, and interpretation of this
Plan, without regard to that state’s conflict of laws rules.


h.    Severability. In the event that any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Plan, and the Plan shall be construed
and enforced as if the illegal or invalid provision had not been included.


i.    Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court for Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not


3



--------------------------------------------------------------------------------



Exhibit 10.48


be awarded. The arbitrator may award to the prevailing party, if any, as
determined by the arbitrator, all of its costs and fees, including the
arbitrator’s fees, administrative fees, travel expenses, out-of-pocket expenses
and reasonable attorneys’ fees. Unless otherwise agreed by the parties, the
place of any arbitration proceedings shall be Hennepin County, Minnesota.


j.    Right to Amend. The Company hereby reserves the right to amend this
Agreement without Participant’s consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A and the regulations, notices
and other guidance of general application issued thereunder.


k.    Delay in Payment for Specified Employee. In the event this Award is
subject to Code Section 409A and the Administrator determines that the
Participant is a “specified employee” within the meaning of Code Section 409A,
then any payment due to the Participant’s separation from service shall not be
paid earlier than the first day of the seventh month immediately following such
separation from service.


ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.


CARDIOVASCULAR SYSTEMS, INC.
 




By:
 
 
Name:
 
 
Title:
 





        
Participant
















4

